Appeal from an order of the Special Term, Supreme Court, Otsego County. Plaintiff, a legal printer, sues the defendant, who is a lawyer, for printing a record on appeal. The defendant has brought in the client as a third-party defendant. The third-party defendant moved at Special Term for summary judgment dismissing the third-party complaint. The motion was denied. We think the decision was correctly made. Ordinarily a client, who is an obviously disclosed principal, is responsible to a legal printer for printing ordered by his lawyer in the absence of special arrangement; and if, between the lawyer and the printer, a personal responsibility exists, liability over in favor of the lawyer against the client would ordinarily follow. Here the client claims among other things that she did not authorize the printing; that the rates are too high; that in the short time allowed for the printing it would have been cheaper to have the printing done in Hew York City where the case was to be argued. These are matters which cannot adequately be decided on affidavits and ought to be tried. The third-party answer contains several separate defenses and two counterclaims based on the performance of the contract for legal services between the parties which are of such a nature that they could not be determined adequately on affidavits and ought to be examined in a plenary trial. Order denying motion for summary judgment unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.